Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 06/17/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2019/000189 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20 line 2, it’s not clear as to what is meant by the limitation “in particular partially spectrally overlaps.” The term “partially” is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of the ordinary skill in the art would not be reasonable apprised of the scope of the invention. Further, for examination purposes, examiner interprets “partially” as meaning as any degree of overlapping of one another. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerst et al (WO 2017118466 A1 as translated by US 20210019976 A1).
Regarding claim 27, Kerst et al discloses (Fig.5a) a method for checking the authenticity of the documents, comprising the steps of: illuminating a document (1) with one or several excitation light pulses of an excitation light which is suitable to excite the document to emit luminescent light ([0053], “The test radiation P is directed onto the value document 1 with very short pulse lengths”; test radiation P (LED or laser diode) directed to document produces emission light) detecting at least one remission measurement value of the document (1)  at least one point in time at which the document is illuminated with an excitation light pulse of the excitation light, by means of a detector (test sensor ((10)) ([0027] [0075], “The pulsed irradiation with the excitation radiation allows the multiple scanning of emission spectral values within one scanning;
detecting at least one luminescence measurement value of the document at least one point in time after the end of the respective excitation light pulse by means of the detector (test sensor ((10)) ([0027] [0075], “The pulsed irradiation with the excitation radiation allows the multiple scanning of emission spectral values within one scanning sequence during and/or after the excitation radiation pulse”); 
	checking the document on the basis of the at least one remission measurement value detected by the detector and on the basis of the at least one luminescence measurement value detected by the detector (0076], “The control/evaluation unit 17 also tests the value document 1 for authenticity and/or completeness by means of the ascertained remission curve RC and emission curve EC”) ; 
 	wherein in a detection ray path formed between the document and the detector there is located a spectral detection filter whose spectral transmission is selected such that both the luminescent light of the document impinging on the spectral detection filter and at least 0.5% of the excitation light impinging on the spectral detection filter, which has been remitted by the document, is transmitted through the spectral detection filter (0075], “If required, additional optical units, filters or fluorescent substance converters are incorporated in the beam path of the test sensor 10 to ensure a desired, optionally narrow-band spectrum of the test radiation P with corresponding spectral overlap with the spectrum of the emission radiation emanating from the luminescence feature 3 in the detection spectral range of the scanning sensor 19”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-24, 26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerst et al WO 2017118466 A1 (as translated by US 20210019976 A1) in view of Deckenbach et al (US 20140293271 A1).
15.	Regarding claim 16, Kerst et al discloses (Fig. 5a) a sensor for checking the authenticity of documents, comprising: 
	an illumination device (test radiation source (12)) for illuminating a document (1) with one or several excitation light pulses of an excitation light which is suitable to excite the document to emit luminescent light ([0053] [0075]); 
	a detector (test sensor (10)) for detecting at least one remission measurement value of the document and at least one luminescence measurement value of the document ([0077]); 
 	a detection filter which is located in a detection ray path formed between the document and the detector ([0075], “filters or fluorescent substance converters are incorporated in the beam path of the test sensor”);
	evaluation device (control/evaluation unit (17)) for checking the document on the basis of the at least one remission measurement value detected by the detector and on the basis of the at least one luminescence measurement value detected by the detector ([0076]), wherein the detection filter is a spectral detection filter whose spectral transmission is selected such that both the luminescent light of the document impinging on the spectral detection filter and at least 0.5% of the excitation light impinging on the spectral detection filter are transmitted through the spectral detection filter ([0075] [0077], filter incorporated to ensure desired spectrum of test radiation p with overlap of emission radiation to sensor). 
Kerst et al does not disclose a control device for controlling the illumination device and the detector, wherein the control device is arranged to drive the detector such that the detector detects at least one remission measurement value of the document at least one point in time at which the document is illuminated with an excitation light pulse of the excitation light, and detects at least one luminescence measurement value of the document at least one point in time after the end of the respective excitation light pulse. 
Deckenbach et al teaches disclose a control device for controlling the illumination device and the detector, wherein the control device is arranged to drive the detector such that the detector detects at least one remission measurement value of the document at least one point in time at which the document is illuminated with an excitation light pulse of the excitation light, and detects at least one luminescence measurement value of the document at least one point in time after the end of the respective excitation light pulse ([0028] [0034], control device switches light source and photodetectors on and off and photodetector are used to detects remission before and after light source is turned off). 
It would have been obvious to a skilled artisan before the effective filing date of the instant invention to modify the teachings of Kerst et al to include a control device for controlling the illumination device and the detector, wherein the control device is arranged to drive the detector such that the detector detects at least one remission measurement value of the document at least one point in time at which the document is illuminated with an excitation light pulse of the excitation light, and detects at least one luminescence measurement value of the document at least one point in time after the end of the respective excitation light pulse so as to allow detection of different spectral portions of light ([0028]). 
16.	Regarding claim 17, Kerst et al when modified by Deckenbach et al discloses the sensor according to claim 16, except for wherein the spectral transmission of the spectral detection filter is selected such that at least 80% of the luminescent light of the document impinging on the spectral detection filter is transmitted through the spectral detection filter. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include wherein the spectral transmission of the spectral detection filter is selected such that at least 80% of the luminescent light of the document impinging on the spectral detection filter is transmitted through the spectral detection filter, since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would choose the claimed percentage, such as to allow a stronger detection signal to achieve more accurate results.
17.	Regarding claim 18, Kerst et al when modified by Deckenbach et al discloses the sensor according to claim 16, except for wherein the maximum transmission which the spectral detection filter has in the spectral region of the luminescent light is greater by at least a factor of 4 than a maximum transmission which the spectral detection filter has in the spectral region of the excitation light. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include wherein the maximum transmission which the spectral detection filter has in the spectral region of the luminescent light is greater by at least a factor of 4 than a maximum transmission which the spectral detection filter has in the spectral region of the excitation light, since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would choose the claimed spectral region, such as to allow a stronger detection signal to achieve more accurate results.
18.	Regarding claim 19, Kerst et al modified by Deckenbach et al discloses the sensor according to claim 16, wherein the spectral detection filter has a transmission spectrum which has a spectral luminescence transmission band in the spectral region of the luminescent light of the document and at least one additional spectral transmission band in the spectral region of the excitation light (Kerst: Fig 5a, [0075], “optionally narrow-band spectrum of the test radiation P with corresponding spectral overlap with the spectrum of the emission radiation emanating from the luminescence feature 3”).
19.	Regarding claim 20, Kerst et al modified by Deckenbach et al discloses the sensor according to claim 19, wherein the at least one additional transmission band spectrally overlaps, in particular partially spectrally overlaps, with the excitation light or spectrally completely encloses the excitation light (Kerst: [0077], “locally overlapping with the test radiation P, the excitation radiation L from the excitation radiation source 13”).
20.	Regarding claim 21, Kerst et al modified by Deckenbach et al discloses the sensor according to claim 19, except for wherein the spectral detection filter has a greater transmission in its luminescence transmission band than in its at least one additional transmission band. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include wherein the spectral detection filter has a greater transmission in its luminescence transmission band than in its at least one additional transmission band, since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would choose the claimed transmission bands, such as to allow more light to be transmitted for detection.
21.	Regarding claim 22, Kerst et al modified by Deckenbach et al discloses the sensor according to claim 19, except for wherein the additional transmission band has a spectral distance from the luminescence transmission band of at least 10 nm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include wherein the additional transmission band has a spectral distance from the luminescence transmission band of at least 10 nm, since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would choose the claimed transmission bands, such as to allow more light to be transmitted for detection.
22.	Regarding claim 23, Kerst et al modified by Deckenbach et al discloses the sensor according to claim 19, wherein the excitation light has a spectral excitation band with an upper spectral flank and a lower spectral flank, and the spectral detection filter has a first additional spectral transmission band, which lies spectrally in the lower spectral flank of the excitation band and has a second additional spectral transmission band which lies spectrally in the upper spectral flank of the excitation band (Kerst: [0075], “optionally narrow-band spectrum of the test radiation P with corresponding spectral overlap with the spectrum of the emission radiation emanating from the luminescence feature 3 in the detection spectral range of the scanning sensor 19.”).
23.	Regarding claim 24, Kerst et al modified by Deckenbach et al discloses the sensor according to claim 16, wherein the control device is arranged to drive the detector, or an electronic circuit connected therewith such that the respective remission measurement value is measured with lower sensitivity than the respective luminescence measurement value. (Deckenbach: [0034], “the sensor a control device adapted to switch the light sources and the photodetectors of the detection device on and off in clocked fashion”). As stated above in claim 16, modify the teachings of Kerst et al to include a control device for controlling the illumination device and the detector, so as to allow detection with small time intervals and better detection of remission and luminescence values.
24.	Regarding claim 26, Kerst et al modified by Deckenbach et al discloses the sensor according to claim 16, but does not disclose wherein the detector is a semiconductor- based detector with a charge carrier lifetime of at most 20 ps. 
However, Deckenbach et al teaches wherein a detector is a semiconductor- based detector with a charge carrier lifetime of at most 20 ps (Deckenbach: [0050], “the photodetectors 16 can be e.g. semiconductor photodetectors based on Si, Ge or InGaAs or PbS photodetectors.”). 
Therefore, it would have been obvious to a skilled artisan before the effective filing date of the instance invention to modify the teachings of Kerst et al modified by Deckenbach et al to include the use of semi-conductor based such as to allow a quicker measurement or a short time interval between the two measurements. (Deckenbach: [0050], “the photodetectors 16 can be e.g. semiconductor photodetectors based on Si, Ge or InGaAs or PbS photodetectors.”). 
25.	Regarding claim 28, Kerst et al modified by Deckenbach et al the method according to claim 27 and from which the respective remission measurement value and the respective luminescence measurement value are detected, overlap by at least 50%. (Kerst: Fig 4, [0070], “FIG. 4 there results in this manner an index (quotient) of about 1 for the authentic banknote according to FIG. 2a (see FIG. 4a) and an index (quotient) of about 0.82 for the counterfeited value document).” 
Kerst et al modified by Deckenbach et al does not disclose wherein the document and detector are transported relative to each other during detection and that the remission measurement value and the luminescence measurement value are detected with such a small-time interval between each other that the detection regions on the document. 
Deckenbach et al teaches wherein the document and detector are transported relative to each other during detection and that the remission measurement value and the luminescence measurement value are detected with such a small-time interval between each other that the detection regions on the document (Deckenbach: [0011] [0039]). 
It would have been obvious to a skilled artisan before the effective filing date of the instance invention to modify the teachings of Kerst et al modified by Deckenbach et al to include the transporting of the document and detector relative to each other during detection, such as to successively detect several detection regions of the value document and allow exclusively the detection light from the previously illuminated region of the transported value document it detected. (Deckenbach: [0011] [0039]).
26.	Regarding claim 29, Kerst et al modified by Deckenbach et al discloses an apparatus for checking a document with a sensor according to claims 16 (Kerst: Fig 5a [0077], “the scanning unit 14 comprises a spectrographic device 18 and the scanning sensor 19”).
27.	Regarding claim 30, Kerst et al modified by Deckenbach et al discloses the apparatus according to claim 29 having a transport device which is arranged to transport the document and the detector relative to each other during the detection of the remission and luminescence measurement value (Deckenbach: [0011] [0039])., wherein the control device of the sensor is arranged to drive the detector such that the respective remission measurement value and the respective luminescence measurement value are detected with such a short time interval between each other that the detection regions on the document (Deckenbach: [0028] [0034] [0039]), from which the respective remission measurement value and the respective luminescence measurement value are detected, overlap by at least 50% (Kerst: Fig 4, [0070]). As stated above in claim 16 and 28, modify the teachings of Kerst et al to include transport device and a control device, so as to allow detection with small time intervals and better detection of remission and luminescence values, successively detect several detection regions of the value document, and allow exclusively the detection light from the previously illuminated region of the transported value document it detected.
Allowable Subject Matter
28.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In claim 25, prior art fails to teach alone or in combination having a control device that is arranged to switch over a sensitivity setting of the detector or of an amplifier connected with the detector or of a current-voltage converter connected with the detector in the time period between the detection of the respective remission measurement value and the respective luminescence measurement value such that the remission measurement value is measured with lower sensitivity than the luminescence measurement value.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY PHILLIP PHAM whose telephone number is (571)270-5021. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY PHILLIP PHAM/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877